United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT


                              ______________

                               No. 97-3750
                              ______________

Gwen Burress,                        *
                                     *
           Plaintiff-Appellant,      *
                                     *
      v.                             *         Appeal   from   the   United
                                               States
                                     *         District   Court   for   the
                                               Eastern
Kenneth S. Apfel, Commissioner of   *          District of Arkansas
Social Security,                    *
                                    *
           Defendant-Appellee.      *
                               ___________

                       Submitted:    March 10, 1998

                               Filed: April 14, 1998
                                ___________
                                                         *
Before MCMILLIAN and FAGG, Circuit Judges, and BENNETT,      District Judge.
                               ___________

BENNETT, District Judge.

      In this Social Security disability case, claimant Gwen Burress
appeals from a




  *
    The HONORABLE MARK W. BENNETT, United States District Judge for the
Northern District of Iowa, sitting by designation.
                                     1
district court judgment affirming the Social Security Commissioner’s
decision to limit Burress’s disability benefits under Title II of the
Social Security Act, 42 U.S.C. §§ 401 et seq.                  Burress argues that the
Commissioner’s decision to limit her social security disability benefits
to a closed period from February 14, 1991, through July 17, 1992, should
be reversed because it is not supported by substantial evidence in the
record as a whole.        We agree with Burress, and reverse and remand for
determination of benefits.
                                             I.
                                       Background
        Burress was born in 1942, and has an eleventh grade education.                   She
has previously performed jobs as a jewelry salesperson and as a helper at
her husband’s filling station.          In February 1991, Burress worked with her
husband as part of an over- the-road truck driving team.                         The event
precipitating her disability claims occurred on February 15, 1991, when she
tripped and fell at a truck stop, fracturing her jaw.                 Both en route to the
hospital    and   upon    arrival,     Burress     experienced    several     episodes   of
“syncope” or—in lay person’s parlance—loss of consciousness.                     A cardiac
evaluation, including tilt-table testing, revealed that Burress suffered
from a condition known as neurally mediated syncope.                   Apparently Burress
had suffered from some degree of this condition for quite some time with
                                                                                  1
episodes of syncope dating back to when she was an adolescent.                        As a
result     of   this   diagnosis,      she   was    advised      to    undergo   pacemaker
implantation,     which    she   did    on   February    21,    1991.       Burress   filed
applications for disability and disability insurance benefits on June 19,
1992, claiming disability




    1
      The record also reveals that Burress suffers from a blood disorder known as
thrombocytophenia—a condition resulting in an abnormally small number of platelets
in the circulating blood.
                                             2
beginning on February 15, 1991, arising from her heart problems.              Burress’s
applications    for    benefits   were   denied   initially,     as   well     as   upon
                                                                                        2
reconsideration.      She then sought and received an administrative hearing.


       On August 23, 1993,     the first administrative law judge to consider
the matter issued a decision finding Burress entitled to a closed period
of disability from February 15, 1991 to July 17, 1992.           The ALJ determined
that as of July 17, 1992, Burress “attained a medical improvement related
to her ability to work.”       (Joint App. at 320-21).      On February 28, 1994,
the Social Security Appeals Council remanded the case for further review
and development of the record.      Specifically, the Appeals Council vacated
the first ALJ’s findings regarding Burress’s disability status as of July
                                                                        3
17, 1992, and remanded the case for resolution of that issue.




   2
    At all times relevant, Burress was represented by counsel.
   3
     The Appeals Council framed the issue to be resolved on remand as follows:
             The hearing decision indicated that as of July 17, 1992 the
             record supported a determination that the claimant had the
             residual functional capacity for light work activities (Finding
             5). Therefore, a conclusion was reached that her medical
             condition had improved and this improvement was related
             to her ability to perform work-related activities (Findings 5
             and 6). With the ability to perform light work activities, the
             claimant’s past work was assessed and determinations were
             made that the claimant could return to her past job as a
             jewelry salesperson and that she was no longer disabled
             (Findings 9 and 10). However, a physical medical source
             statement has been submitted in connection with the request
             for review that relates that the claimant may not be able to
             perform light exertional work activities. Limited information
             accompanied the statement. Therefore, the Appeals Council
             is of the opinion that the claimant’s ability to perform work-
             related activities needs to be evaluated further.
(Joint App. at 335-36).
                                                                            (continued...)

                                         3
       A supplemental hearing was held before a different administrative law
judge (the second ALJ).        On February 23, 1995, the second ALJ issued a
decision in which he too concluded that Burress was not “disabled” within
the meaning of the Social Security Act as of July 17, 1992.            Following the
sequential evaluation set forth in 20 C.F.R. §§ 404.1520 and 416.920, the
second ALJ found that Burress had not engaged in substantial gainful
activity since July 17, 1992.       The ALJ found that although Burress suffers
from severe impairments of a heart disorder and a blood disorder, she did
not have an impairment or a combination of impairments severe enough to meet
or equal any of the impairments listed in Appendix 1, Subpart P, Regulations
No. 4.     The second ALJ, like the first, found that Burress experienced a
medical improvement in her heart and her syncope episodes due to the
implantation of the pacemaker.         The ALJ found that although Burress is
unable to perform her past relevant work, she has the residual functional
capacity to perform other work existing in significant numbers in the
national economy.    The Appeals Council denied Burress’s request for further
review,    making   the   second   ALJ’s   decision   the   final   decision   of   the
Commissioner.
       Burress subsequently sought judicial review in federal district court.
Ultimately, Burress and the Commissioner filed cross-motions for summary
judgment, and on September 12, 1997, the district court affirmed the
Commissioner’s decision by granting his motion for summary judgment and
denying Burress’s motion.     In a two-page order, the district court set forth
the applicable standard of review, and made the following finding:




(...continued)


                                           4
           The Court has reviewed the parties’ briefs, the
           decision of the ALJ, the transcript of the hearing
           and the additional medical evidence. As a result of
           that review, the Court agrees with the arguments in
           the Commissioner’s brief and finds that the record as
           a whole reflects substantial evidence to support her
           [sic] decision.
(Joint App. at 471-72).   This timely appeal followed.



                                    II.
                            Standard of Review
     It is well-settled that in reviewing the ALJ’s decision, we, like the
district court before us, must affirm if the decision is supported by
substantial evidence based on the record as a whole.     See, e.g., Titus v.
Callahan, 133 F.3d 561, 562 (8th Cir. 1997); Flynn v. Chater, 107 F.3d 617,
620 (8th Cir. 1997); Baumgarten v. Chater, 75 F.3d 366 (8th Cir. 1996); Metz
v. Shalala, 49 F.3d 374, 376 (8th Cir. 1995).    As this court has repeatedly
stated, the “substantial evidence in the record as a whole” standard is not
synonymous with the less rigorous “substantial evidence” standard:
           “Substantial evidence” is merely such “relevant
           evidence that a reasonable mind might accept as
           adequate to support a conclusion.”       “Substantial
           evidence on the record as a whole,” however, requires
           a more scrutinizing analysis. In the review of an
           administrative decision, “[t]he substantiality of
           evidence must take into account whatever in the
           record fairly detracts from its weight.” Thus, the
           court must also take into consideration the weight of
           the evidence in the record and apply a balancing test
           to evidence which is contrary.
Wilson v. Sullivan, 886 F.2d 172, 175 (8th Cir. 1989) quoting Jackson v.
Bowen, 873 F.2d 1111, 1113 (8th Cir. 1989) in turn quoting Gavin v. Heckler,
811 F.2d 1195, 1199




                                     5
(8th Cir. 1987).
      This court has previously observed that “[i]t is not sufficient for
the   district    court   to   simply   say       there   exists   substantial    evidence
supporting the [Commissioner] and therefore the [Commissioner] must be
sustained.”      Gavin, 811 F.2d at 1199.          Instead:
              [T]he court must also take into consideration the
              weight of the evidence in the record and apply a
              balancing test to evidence which is contradictory.
              See Steadman v. Securities and Exchange Commission,
              450 U.S. 91, 99, 101 S. Ct. 999, 1006, 67 L. Ed. 2d
69 (1981). It follows that the only way a reviewing
              court can determine if the entire record was taken
              into consideration is for the district court to
              evaluate in detail the evidence it used in making its
              decision and how any contradictory evidence balances
              out.
Id. at 1199 (emphasis added).
      In this case, the district court affirmed the Commissioner’s denial
of disability benefits as of July 17, 1992 on the ground that “substantial
evidence in the record as a whole” supported the decision.                 However, the
district court failed to produce any of the relied upon substantial evidence
from the record as a whole in its order.                  Such an analysis       lacks the
“searching inquiry” required by the applicable standards.              See id; see also
Universal Camara Corp. v. National Labor Relations Bd., 340 U.S. 474, 488,
71 S. Ct. 456, 464, 95 L. Ed. 456 (1951) (observing that in the review of
an administrative decision, “[t]he substantiality of evidence must take into
account whatever in the record fairly detracts from its weight.”)




                                              6
                                         III.
                                       Analysis
      On   appeal,   Burress    advances   three    arguments    in   support    of   her
challenge to the denial of benefits after July 17, 1992.               First, Burress
contends that there is not substantial evidence in the record as a whole to
support the district court’s affirmance of the second ALJ’s decision that
she   experienced    a    medical   improvement    which    allowed   her   to   perform
substantial gainful activity as of July 17, 1992.           Second, Burress maintains
that the district court erred in affirming the second ALJ’s decision because
the ALJ failed to fully and fairly develop the administrative record.
Finally, Burress argues that the district court should have reversed the
ALJ’s decision because it was premised on faulty hypothetical questions
posed to the vocational expert (VE).
      We turn first to Burress’s contention that there is not substantial
evidence in the record as a whole to support the ALJ’s decision that she
experienced a medical improvement which allowed her to perform substantial
gainful activity as of July 17, 1992.          Burress argues that in reaching this
conclusion, the ALJ disregarded “undisputed medical evidence” that she
continues to suffer symptoms from neurally mediated syncope “which severely
limit her physical abilities.”        (Pl.’s Br. at 24).
      A medical improvement is defined in the regulations as a decrease in
the medical impairments present at the time of the most recent favorable
medical condition.       20 C.F.R. § 404.1594(b)(1).       The ALJ made the following
findings in support of his conclusion that Burress experienced a medical
improvement sufficient to warrant the denial of further disability benefits:
            The undersigned finds the claimant experienced a
            medical improvement in her heart and syncope episodes
            due to implantation of a pacemaker which allows her
            to sit for significant periods of time without
            difficulty and to lift a




                                           7
               minimum of 10 pounds. Thus, her medical improvement
               is related to her ability to perform substantial
               gainful activity.
(Joint App. at 34).           Curiously, the ALJ does not specifically identify or
otherwise explain the significance of the July 17, 1992 date to Burress’s
                                     4
supposed medical improvement.            Instead, the ALJ simply asserts that based
upon    the    objective      medical    evidence,    Burress    experienced    a   medical
                                    5
improvement as of that date.
        As an initial matter, we observe that the first ALJ’s conclusion that
Burress was entitled to a closed period of disability resulting from her
heart condition stands as the Commissioner’s final decision.                          It is
significant to note that here we are not reviewing whether Burress was or
was    not    entitled   to    disability    benefits   during    the   so-called     closed
period—the Commissioner has conceded that she was.               Instead, we review the
ALJ’s decision to determine whether his conclusion that Burress was no
longer disabled as of July 17, 1992, due to a medical improvement, is
supported by substantial evidence in the record as a whole.                    We conclude
that it is not.
        The    ALJ   referenced    three    sources   of   objective    medical     evidence
relating to Burress’s condition.              The first source is a Medical Source
Statement-Physical (MSS) obtained from the Iowa Heart Center on August 17,
1993.    In the MSS, Dr. Johnson,




   4
   We note that the first ALJ originally fixed this date as the date upon which Burress
was no longer disabled within the meaning of the Social Security Act.
   5
    Burress, of course, takes issue with this date and suggests that the only plausible
explanation is that the ALJ relied “entirely upon the examination of Ms. Burress by
Michael Ball, D.O., which was performed on that date.” (Pl.’s Brief at 24). Though
we are inclined to agree with Burress’s assessment on this issue, we note that the ALJ
did not explicitly reference Dr. Ball’s report in his decision.
                                              8
                                          6
who had replaced Dr. Van Whye                 as one of Burress’s treating physicians,
opined that Burress’s condition limited her basic strength factors in the
following respects:           she is able to frequently lift or carry 25 pounds of
weight and occasionally able to lift or carry 10 pounds; she is limited in
her ability to stand or walk to a period of one-half hour continuously for
a   daily       total   of   two    hours;    she   is   able   to   sit   for    one-half   hour
continuously for a total of three to five hours per day; and she is limited
                                               7
in her ability to push and pull.                    The MSS also reflects that although
Burress could occasionally stoop, kneel, crouch, and bend, she was unable
to climb or balance.               In describing Burress’s limitations, Dr. Johnson
stated that Burress’s neurally-mediated syncope/presyncope condition is
“probably the worst” he had ever seen and that she was limited in her
activities due to the fact that her symptoms could not be reliably or
completely controlled.             (Joint App. at 326-27).
            The second medical source cited by the ALJ is a report prepared on
April 5, 1994, following a consultative examination by Thomas E. Cochran,
        8
M.D.         Dr. Cochran also completed a MSS on Burress’s condition in which he
made the        following     findings:        Burress    is    limited    in    her   ability   to
frequently lift or carry a maximum of 25 pounds and she is limited in her
ability to sit to a period of two to four hours continuously for a daily
total of four hours.               Dr. Cochran’s MSS also reflects that Burress may
occasionally engage in balancing activities, but noted                      that “prolonged




        6
      Dr. Van Whye relocated his practice to Wisconsin during the pendency of
Burress’s disability proceedings.
    7
     There is no explanation in the record for Dr. Johnson’s somewhat puzzling opinion
that Burress could frequently lift and carry weights of 25 pounds, but that she was only
occasionally able to lift and carry weights of 10 pounds.
    8
        Dr. Cochran examined Burress at the request of Disability Determinations.
                                                    9
standing can produce syncope.”      (Joint App. at 342-43).      In his accompanying
report, Dr. Cochran noted that although Burress had not experienced an
episode of “frank syncope” since the pacemaker implantation, she did inform
him that prolonged standing for more than five to ten minutes caused her to
feel weak and light-headed.            The third and final source of medical
evidence referenced in the ALJ’s report is a letter prepared by Dr. Johnson
and dated August 29, 1994.       Dr. Johnson indicated that he had performed a
tilt-table test on Burress, and that the test revealed “the presence of very
symptomatic and relatively severe neurally-mediated syncope, ameliorated by
the pacing, yet not prevented in its entirety.”            (Joint App. at 352-53).
Dr. Johnson further observed that Burress was unable to tolerate Lopressor
medication for her syncope condition and that it was unlikely, given the
severity of her condition, that she would ever be completely cured with
medication.
       The above-described medical evidence provides little, if any, support
for the ALJ’s determination that Burress experienced a medical improvement
as of July 17, 1992.      In the first place, all of these reports are dated
subsequent to the July 17, 1992 date.          Even if the reports were entirely
favorable to the Commissioner—which they are not—they would only establish
Burress’s condition as of the date she was examined.              This circumstance
seriously undermines the ALJ’s conclusion of medical improvement as of July
          9
17, 1992.     Aside from the timing problem, the objective medical evidence
in the record fails to reveal any discrete improvement in Burress’s
condition.    Burress




   9
    We have also reviewed the only medical report corresponding to the supposed date
of medical improvement—the report of consultative examiner Dr. Ball. Dr. Ball
observed that Burress did not suffer from uncontrolled episodes of syncope and had not
experienced a syncope episode subsequent to pacemaker implantation. As indicated
previously, we have no assurance that the ALJ relied on this medical evidence in
reaching his decision.
                                          10
concedes that she has not experienced a full-blown syncope episode since her
pacemaker was installed.       The medical evidence in the record is in accord.
However, Burress did not experience full-blown syncope episodes during the
period the Commissioner conceded she was disabled.            Given this fact, we are
perplexed by the Commissioner’s seeming reliance on the absence of syncope
episodes in support of his position that Burress experienced medical
improvement in July of 1992.         Our review of the medical evidence relied upon
by the ALJ reveals that Burress’s treating physician continued to describe
her as “very symptomatic” despite the assistance of the pacemaker.                  While
a treating physician’s opinion is not conclusive in determining a claimant’s
disability     status,   it    is   generally    entitled    to   substantial    weight.
Grebenick v. Chater, 121 F.3d 1193, 1199 (8th Cir. 1997); Pena v. Chater,
76 F.3d 906, 908 (8th Cir. 1996).         Of course, the opinion must be supported
by “medically acceptable clinical or diagnostic evidence.”             Id.    The record
provides ample evidence that tilt-table testing was performed on Burress at
the time of her initial diagnosis in February 1991 and thereafter to
ascertain her propensity for syncope episodes.                In sum, the objective
medical evidence does not constitute substantial evidence in the record as
a whole that Burress was no longer disabled as of July 17, 1992.
        In addition to the medical evidence, the ALJ also considered, and
largely    discredited,       Burress’s    testimony     regarding     her    subjective
limitations.    Applying the considerations set forth in Polaski v. Heckler,
739 F.2d 1320, 1322 (8th Cir. 1984), cert. granted and judgment vacated on
other grounds by Bowen v. Polaski, 476 U.S. 1167, 106 S. Ct. 2885, 90 L.
Ed.2d 974 (1988), the ALJ determined that Burress’s limitations were less
                              10
severe than she claimed.            Although an ALJ may reject a




   10
      Polaski requires the ALJ to consider: (1) the claimant’s daily activities; (2) the
duration, frequency and intensity of pain; (3) dosage, effectiveness, and side effects of
medication; (4) precipitating and aggravating factors; and (5) functional restrictions.
Baumgarten v. Chater, 75 F.3d 366, 368 (8th Cir. 1996) citing Hall v. Chater, 62 F.3d
220, 223 (8th Cir. 1995).
                                            11
claimant’s subjective allegations of pain and limitation, in doing so the
ALJ “must make an express credibility determination detailing the reasons
for discrediting the testimony, must set forth the inconsistencies, and must
discuss the Polaski factors.”    Kelley v. Callahan, 133 F.3d 583, 588 (8th
Cir. 1998).
     At the administrative hearing, Burress testified that she continues
to suffer from fatigue, light-headedness, weakness, and the fear that she
will experience another syncope episode.     She further testified that she
attempts to avoid situations that cause pain, stress, and fatigue because
her doctors have informed her that these things may exacerbate her syncope
condition.
     In discounting Burress’s subjective complaints, the ALJ pointed to her
daily activities:   washing dishes, cooking, dusting, sweeping, making beds,
vacuuming one room at a time, and laundry.        The ALJ found that these
activities as well as Burress’s ability to drive a vehicle moderate
distances, care for her pets, visit with others, and to read and watch
television were inconsistent with Burress’s testimony regarding fatigue,
weakness, dizziness, and stress.     Although the record clearly supports a
conclusion that Burress is able to engage in modest daily activity, our
review of the hearing transcript reflects that Burress claims she is only
able to perform most of these activities only occasionally, and that she is
easily fatigued.    Burress’s testimony regarding her subjective limitations
is not inconsistent with the objective medical evidence in the record as a
whole.   Both Dr. Johnson and Dr. Cochran indicated that Burress complained
of weakness and light-headedness.    Moreover, this court has repeatedly




                                      12
observed that “‘the ability to do activities such as light housework and
visiting with friends provides little or no support for the finding that a
claimant can perform full-time competitive work.’”            Baumgarten, 75 F.3d at
369 (quoting Hogg v. Shalala, 45 F.3d 276, 278 (8th Cir. 1995) in turn
citing Harris v. Secretary, 959 F.2d 723, 726 (8th Cir. 1992) and Thomas v.
Sullivan, 876 F.2d 666, 669 (8th Cir. 1989)).
        The ALJ identified two other specific inconsistencies in Burress’s
testimony regarding her subjective limitations.               The ALJ observed that
although Burress complained that stress impaired her ability to concentrate,
the medical evidence reflected that she had never complained to her
consultative     examiners    about    these    symptoms.       Apparently     of   more
significance to the ALJ was Burress’s testimony that she was able to walk
up to one mile on a treadmill.        The ALJ found this testimony to be a direct
contradiction to Burress’s assertion that she was only able to stand for a
maximum of ten to fifteen minutes.         (Joint App. at 33).      Our review of the
record leads us to the conclusion that to the extent these observations
constitute inconsistencies, they do not rise to the level of substantial
evidence on the record as a whole sufficient to support the ALJ’s decision
to discount Burress’s testimony.
        We are mindful that the Commissioner’s decision to award disability
benefits from February 15, 1991 to July 17, 1992, is not subject to our
review today.    Here, we review the record to determine whether substantial
evidence in the record as a whole supports the Commissioner’s decision that
Burress was no longer disabled as of July 17, 1992.             Upon careful review,
we have not found the requisite substantial evidence in the record as a
whole to support the Commissioner’s decision that Burress experienced a
                                                11
medical improvement as of July 17, 1992.




   11
      Because we agree with Burress that there is not substantial evidence in the record
as a whole supporting the Commissioner’s decision, we need not address her
alternative complaints regarding the development of the record and the hypotheticals
submitted to the vocational expert.
                                           13
     We therefore reverse the district court’s decision, and remand the
cause to the Commissioner for the determination and award of benefits.



     A true copy.


     Attest:




                                   14